Citation Nr: 0609884	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  99-14 879	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a service-
connected gunshot wound to the left buttock and sacral region 
with residual scars, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1942 to September 1945.  He was awarded the 
Purple Heart and Bronze Star Medals.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO).  

In an April 2002, the Board denied the veteran's claim for an 
increased disability rating for his service-connected gunshot 
wound to the left buttock and sacral region with residual 
scars.  The Board denied two other issues and remanded a 
fourth issue, entitlement to service connection for 
peripheral neuropathy.

The veteran appealed the Board's decision as to the increased 
rating claim to the United States Court of Appeals for 
Veterans Claims (the Court).  In a March 2004 Order, the 
Court vacated the Board's entire April 2002 decision.  The 
Secretary of Veterans Affairs moved for reconsideration of 
that Order in April 2004 due to the fact that all issues 
considered in the April 2002 Board decision had been 
remanded, rather than the sole increased rating claim which 
had been appealed.  
The Secretary's motion was granted, and in a May 2004 Order 
the Court vacated the Board's April 2002 decision as to the 
increased rating claim only and remanded this matter to the 
Board for development consistent with the Court's Order.  

While the case was pending at the Board, the veteran's spouse 
notified the Board that the veteran had died in February 
2004.  A copy of the veteran's death certificate was 
subsequently submitted by the veteran's appellate attorney.

Issues not on appeal

As was noted above, the Board's April 2002 decision denied 
two other claims, one pertaining to alleged clear and 
unmistakable error (CUE) in certain RO rating actions and the 
other involving an increased rating for service-connected 
malaria. 
In light of the Court's May 2004 Order, the Board's decision 
is final as to those two issues.  See 38 C.F.R. § 20.1100 
(2005).

The fourth issue on appeal in April 2002, entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to service-connected scar residuals of a gunshot 
wound of the left buttock and sacral region, was remanded.  
After appropriate development was completed, that issue was 
returned to the Board.   
In December 2004, Board denied the veteran's appeal as to the 
whether new and material evidence had been submitted which is 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for peripheral neuropathy.  The Board's 
decision as to that issue is final.  

The Board is of course now aware that the veteran died in 
February 2004, and that its December 2004 decision as to 
service connection for peripheral neuropathy post-dated the 
veteran's death.  However, because that issue is no longer in 
appellate status, the Board is without authority to vacate is 
decision.  In any event, the Board's December 2004 decision 
has no preclusive effect on any derivative action brought by 
or on behalf of a survivor of the veteran.    


FINDING OF FACT

The veteran died in February 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




____________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


